Title: 3d.
From: Adams, John Quincy
To: 


       Reading, Reid on the Mind. This author in some places pleases me very much; but in others he is disagreeable especially when he attempts to be humorous. His Chapter upon seeing which fills three quarters of the book, contains, a long detail upon the construction of the eye, and a very curious dissertation upon squinting, but which seems, to have very little to do with the Mind. This and a laborous attempt to prove a proposition which no body can deny (viz, that there is no similarity between the cause of a sensation in the mind, and the sensation itself) takes up almost all this inquiry into the human mind.
      